KIRK, Chief Justice
This appeal was heard as trial de novo. The decision appealed was one rendered by the Honorable Charley John, presiding judge of the Shiprock District Court, on December 13, 1976, validating the marriage of Lolita S. Slowman and Dennis Billie, deceased.
The validation petition was entertained by the District Judge pursuant to Title 9, Section 61, of the Navajo .Tribal'.Code,, as construed *143by this court in the decision in re Daw, handed down June 27, 1369, Since the issue of whether In re Daw was a proper construction of 9 N.T.C. 61 was not raised by either counsel, even though relevant and material to the outcome of the trial de novo, we shall take this opportunity only to announce a willingness to re-examine our ruling In re Daw at such time as that issue is properly before us.
Upon consideration of the evidence presented by both parties to this case, the Court of Appeals finds the following:
There was no valid marriage between Lolita S. Slowman and Dennis Billie, deceased, either in tribal custom or pursuant to the Navajo Code, because, by the admission of counsel for Lolita S, Slowman and according to uncontested evidence, a valid marriage by tribal custom existed between Dennis Billie and Carol Jean Billie and this marriage did not terminate until Mr. Billie's death.
Under the Navajo Code, Title 9, Section 257, a divorce certificate granted by a Navajo court is specifically required even for marriages contracted by customary or traditional ceremony. No person once married is free to remarry until such divorce certificate is obtained. This situation is analogous to the requirement in states still
recognizing common-law marriages that a legal divorce be obtained to terminate such marriages.
Since Dennis Billie was never free to marry Lolita S. Slowman because he never divorced Carol Jean Billie, he remained married to the *144latter woman until he died, notwithstanding his separation from her and his sexual relationship with Lolita S. Slowman.
The decision of the District of Shiprock is hereby reversed. The Honorable Charley John is directed to conduct the probate proceedings in the matter of the estate of Dennis Billie in a manner consistent with this decision,
BECENTI, Associate Justice, and BLUEHOUSE, Associate Justice, concur.